Frankum, Judge.
In the instant case there is no certification of . the bill of exceptions as true as required by Code Ann. § 6-806. The only certificate is one requiring the clerk of the trial court to copy; certify and transmit certain parts of the ■record specified to this court. There is no question before this cofirt for decision, and, therefore, the purported writ of error must be dismissed. Beasley v. Georgia Power Co., 207 Ga. 188 (60 S. E. 2d 363); Studges v. State, 86 Ga. App. 760 (72 S. E. 2d 505).

Writ of error dismissed.


Tcnvnsend, P. J., and Jordan,-J., concur.